DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/12/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US publication numbers do not match the listed name of patentee or applicant of the cited documents.  It has been placed in the application file, but the information lined through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in multiple instances a reference character has been used to designate more than one object. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it appears the Applicant is attempting to claim both a method and an apparatus within the same claim. A claim may only be drawn to either a method or an apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al. (US 2006/0156624).
In re claim 1 as best understood from Applicant’s disclosure, with reference to Figures 16B and 21A, Roy et al. appears to disclose a light control method and apparatus for cultivation consist of prepare pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis pot in the range of 10-89 degrees and arrange the light source to the symmetry axis of the light source parallel or tilt from the parallel axis not exceed or equal to 50 degrees with any one of the symmetrical pot. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 2 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the light source uses a type of the light emitting diode with each position of sources spaced out periodically. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 3 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the suitable materials for making pot such that pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis pot are Polyvinyl Chloride, Polyethylene or Polypropylene, 316L Stainless Steel, Stainless steel 304, stainless steel grade 308 or equivalent. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 4 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the color of pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis pot can be given the density of photosynthetic photon flux density (PPFD) within the cultivation area from 100-1000 micron mol / sqr.m. sec. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 5 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the light source (6) which the spacing of the light spots and next to each other is in the range of 2 — 20 cm. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 6 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the spacing of the pots with rooting points of plants that cause the symmetrical axes of 
In re claim 7 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the distance between the root point of the plant and the light source has an optimal spacing of 15 — 200 cm. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 8 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the ratio between the distance of the light spots and to the distance of the root point of the plant and to the distance between the plant root point and the light source, the ratio and the optimal tolerance is group ratio 1: 6: 7 discrepancy 1.8. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 9 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the air speed is in the range of 0.2 - 5 meters per second. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 10 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the light provided in the management of the greenhouse, any one of the spectrum F3, F5, F7, F9 and XS. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 11 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the suitable the condition of pot surface that was touched surface by hand or look with the eyes to feel uneven and roughly, textured surface touch by hand or visible is rough, uneven, and rough feel. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 12 as best understood from Applicant’s disclosure, Roy et al. appears to disclose wherein for some, light control method such that the light source with light point spaced interval periodically is the light spot and the light spot which emit the light all direction. So that the plant grow on a pot with a root point of the plant tilt from the symmetry axis pot grow in direction of the light source and direct towards the light point near the apex of the plant rather than the light spot. The full of light exposure leaf at the top and near the apex of the plant. The leaves cover by the top leaves near the apex of the plant will receive the light from the light source in two ways: the light spot and the light spot. The leaves which covered by the above leaves around the base of the leaf plant are most directly exposed by the light source least intense because of many above leaves. It receive light from the impact of light from the pot surface. However, if not it would have been obvious to one having ordinary skill in the art at the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644